Exhibit 10.45
 
 
REVOLVING LOAN AGREEMENT
 
Between
 
VISION-SCIENCES, INC.
a Delaware Corporation
as Borrower,
 
 
 
AND
 
 
 
LEWIS C. PELL
as Lender
 
 
 
 
DATED:  AS OF NOVEMBER 9, 2009
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
Page
 
1.
Definitions
 1

2.
The Loan
 3

3.
The Note
 3

4.
Interest 
 3

5.
Optional Prepayment and Termination 
 3

6.
Mandatory Prepayments 
 4

7.
Warrants. 
 4

8.
Fees 
 5

9.
Conditions Precedent to Lender’s Obligations
 5

10.
Representations and Warranties of Borrower
 5

11.
Survival of Representations and Warranties
 6

12.
Affirmative Covenants
 6

13.
Negative Covenants of Borrower
 7

14.
Events of Default
 8

15.
Remedies
 8

16.
Payment of Expenses
 9

17.
Notices
 9

18.
No Waiver
 10

19.
Failure to Exercise Rights
 10

20.
Miscellaneous
 10

21.
Successors and Assigns
 11

22.
Waiver of Jury Trial
 11

23.
Counterparts
 12



i

--------------------------------------------------------------------------------


 
REVOLVING LOAN AGREEMENT
 
THIS REVOLVING LOAN AGREEMENT (“Agreement”), is dated as of November 9, 2009,
between Vision-Sciences, Inc., a Delaware Corporation (“Borrower”), and Lewis C.
Pell, or his assigns (“Lender”).
 
W I T N E S S E T H
 
WHEREAS, Borrower has requested that Lender agree to advance funds to Borrower
on a revolving basis in the maximum principal amount of FIVE MILLION and 00/100
($5,000,000.00) DOLLARS (the “Loan”), subject to and upon the terms and
conditions hereinafter contained, which Loan shall be evidenced by a Promissory
Note from Borrower to Lender substantially in the form attached hereto as
Exhibit A (as may be amended, restated or modified from time to time, the
“Note”);
 
WHEREAS, Lender has agreed to make the Loan available to Borrower on the terms
and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the foregoing and of the covenants and
conditions hereinafter set forth, Borrower and Lender hereby agree as follows:
 
1. Definitions. As used herein:
 
(a) “Additional Warrant” shall have the meaning ascribed to it in Section 7(b)
hereof.
 
(b) “Advance” shall have the meaning set forth in Section 2(a) hereof.
 
(c) “Advance Request” shall have the meaning set forth in Section 2(b) hereof.
 
(d) “Affiliate” of any Person (as hereinafter defined) shall mean any other
Person which, directly or indirectly, controls or is controlled by, or is under
common control with such Person.  For the purposes of this definition,
“controls” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any Person, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities or by contract or otherwise.
 
(e) “Availability Fee” has the meaning ascribed to it in Section 8 hereof.
 
(f) “Bankruptcy Event” means the commencement of any bankruptcy case or
proceedings by or against the Borrower, or alleging that the Borrower is
insolvent or unable to pay its debts as they mature or for the readjustment or
arrangement of the Borrower’s debts, whether under the United States Bankruptcy
Code or under any other law, whether state or federal, now or hereafter
existing, for the relief of debtors, or the commencement of any
analogous  statutory or non-statutory proceedings involving the Borrower;
provided, however, that if such commencement of proceedings against the Borrower
is involuntary, such action shall not be considered a Bankruptcy Event if such
proceeding shall have been dismissed within sixty (60) days after the
commencement of such proceedings.
 

--------------------------------------------------------------------------------


 
(g)  “Change of Control” shall mean such time when any Person or related Persons
constituting a group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended), other than the Lender and his
Affiliates and their successors and assigns, become beneficial owners, directly
or indirectly, of more than fifty percent (50%) of the then total voting power
of the capital stock of Borrower.
 
(h) “Closing Date” shall mean the date on which this Agreement is executed by
the parties.
 
(i) “Event of Default” shall have the meaning set forth in Section 14 hereof.
 
(j) “Exercise Price” shall have the meaning ascribed to it in Section 7(a)
hereofE“
 
(k) “Initial Warrant” shall have the meaning ascribed to it in Section 7 (a)
hereof.
 
(l) “Interest Rate” shall mean 7.5% per annum on the principal amount of the
Loan outstanding.
 
(m) “Loan Documents” shall mean this Agreement, the Note, the Initial Warrant,
each Additional Warrant and any other documents or agreements given to Lender by
Borrower in connection with the Loan whether or not specifically set forth
herein, as each may be amended, restated or modified from time to time.
 
(n) “Maximum Advance” shall have the meaning ascribed to it in Section 2(a)
hereof.
 
(o) “Person” or “Persons” shall mean any one or more individuals, partnerships,
corporations (including a business trust), joint stock companies, limited
liability company, trusts, unincorporated associations, joint ventures or other
entities, or a foreign state or political subdivision thereof or any agency of
such state of subdivision.
 
2

--------------------------------------------------------------------------------


 
(p) “Termination Date” shall mean the earlier of November 9, 2012 or the date on
which Lender terminates this Agreement pursuant to Section 14 hereof or Borrower
terminates this Agreement pursuant to Section 5 hereof.
 
(q) “Warrants shall have the meaning ascribed to it in Section 7(a).
 
2. The Loan.
 
(a) Provided that no Event of Default shall have occurred and be continuing
hereunder, Lender agrees, at anytime prior to the Termination Date subject to
the terms and conditions hereinafter set forth, to make advances to the Borrower
(each, an “Advance”) in an aggregate amount at any one time outstanding not to
exceed Five Million and 00/100 ($5,000,000.00) Dollars (the “Maximum
Advance”).  Within the foregoing limits, the Borrower may borrow, prepay and
reborrow Advances at any time prior to the Termination Date.
 
(b) Each request for an Advance (“Advance Request”) shall be made in writing and
delivered to Lender not later than forty-eight (48) hours prior to the expected
payment of an Advance.  Lender shall make the Advance to Borrower in the amount
requested in the Advance Request in immediately available funds for credit to
any account of Borrower as directed by Borrower.
 
(c) The proceeds of an Advance shall be used solely by Borrower for working
capital purposes, and otherwise as permitted by this Agreement.
 
3. The Note.  The obligation of the Borrower to repay the principal of, any
interest on, all Advances made by Lender to Borrower shall be as provided for in
this Agreement and the Note.  The entire principal amount of the Loan, plus all
accrued and unpaid interest thereon and all fees and other amounts payable under
this Agreement, shall be due and payable on the Termination Date.
 
4. Interest.  Borrower shall pay interest quarterly, in arrears, on the daily
unpaid principal amount of the Advances at the Interest Rate, payable on the
first business day of each fiscal quarter, commencing on the later of April 1,
2010 or such first business day of a subsequent fiscal quarter following an
Advance.  Interest on the Note shall be calculated on the basis of a 30-day
month and a 360-day year.
 
5. Optional Prepayment and Termination.  At the Borrower’s option, Advances may
be prepaid in whole or in part at any time by Borrower by paying the principal
amount to be prepaid together with interest accrued and unpaid on the prepaid
amount to the date of prepayment.  This Agreement may be terminated by Borrower
at any time, without penalty or premium, by paying the principal amount of all
outstanding Advances hereunder with all accrued and unpaid interest thereon
through the date of
 
3

--------------------------------------------------------------------------------


 
6. Mandatory Prepayments
 
               (a)  Change of Control.  Upon the occurrence of a Change of
Control, the Borrower will prepay all amounts outstanding under the Loan,
without penalty or premium, together with payment of fees and accrued and unpaid
interest through the date of prepayment in accordance with this Agreement.
 
           (b) Strategic Transactions.  Upon receipt by the Borrower of net
proceeds of $5,000,000 or more from any strategic transaction with, or
investment by a third party in, the Borrower, or from any loan, sale of equity,
or otherwise from any sale or license of material assets of the Company outside
of the ordinary course of business (each, a “Strategic Transaction”), the
Borrower shall repay the Loan in an amount equal to the Applicable Percentage
(as defined below) of the then outstanding principal amount of the Advances, and
the Maximum Advance shall at the same time be reduced by the Applicable
Percentage.  The Applicable Percentage shall mean twenty percent (20%) with
respect to a Strategic Transaction with net proceeds to the Company of
$5,000,000, plus an additional one percent (1%) for each $125,000 of additional
net proceeds to the Company from such Strategic Transaction.  For example, if
the Borrower shall receive aggregate net proceeds of: (a) $7,500,000, the
Applicable Percentage would be 40%, (b) $10,000,000, the Applicable Percentage
would be 60%, and (c) $12,500,000, the Applicable Percentage would be 80%.
 
7. Warrants.
 
(a) Issuance.  On the date hereof and as consideration for the extension of
credit provided herein, Borrower shall issue Lender (i) a Warrant, in the form
attached hereto as Exhibit B1 (the “Initial Warrant”), to subscribe for and
purchase Two-Hundred Seventy-Two Thousand Seven-Hundred Twenty-Seven (272,727)
shares of the Company’s Common Stock, par value $0.01 per share of Borrower (the
“Common Stock”) at an exercise price of $1.375, and (ii) a Warrant in the form
attached hereto as Exhibit B2 (the “Additional Warrant”), to subscribe for and
purchase, subject to the vesting provisions set forth in Section 7(b),
Three-Hundred Seventy-Eight Thousand Seven Hundred Eighty-Eight (378,788) shares
of Common Stock (the “Additional Warrant Shares”) at an Exercise Price of $1.65.
 
(b) Vesting.  The Initial Warrant shall be fully vested upon issuance.  The
number of Additional Warrant Shares that may be purchased upon exercise of the
Additional Warrant shall vest at the time that each Advance is made pursuant to
this Agreement in an amount equal to (i) the product of the amount of the
Additional Warrant Shares multiplied by (ii) a ratio, (A) the numerator of which
shall be the amount of the new Advance and (B) the denominator of which shall be
5,000,000; provided, that, for the purposes of determining the number of vested
Additional Warrant Shares into which the Additional Warrant may be exercised,
the amount of the new Advance shall be considered to equal the amount by which
(1) the total amount of all Advances that have been made (including the new
Advance) exceeds (2) the total amount of all Advances that have been made
(including the new Advance) less the amount of all Advances that have previously
been prepaid.
 
4

--------------------------------------------------------------------------------


 
(c) Each Warrant shall be exercisable for the period ending upon fifth
anniversary of the date of issuance of such Warrant, but in all cases until at
least one year following repayment of the Loan and termination of this loan
Agreement.
 
8. Fees.  Borrower shall receive an availability fee equal to one-half (.50)
percent per annum on the unused portion of the Loan calculated based on the
difference between the average annual principal amount of the outstanding
Advances under the Loan and the Maximum Advance (the “Availability Fee”).  The
Availability Fee shall be determined annually on the last business day of the 12
month period ended October 31, 2010 and shall be due and payable November 1,
2010 and on the first business day of the month following the end of each 12
month period thereafter.  The accrued unpaid pro rata portion of the
Availability Fee shall also be payable upon the repayment of the Loan and the
termination of this Agreement.
 
9. Conditions Precedent to Lender’s Obligations.  Lender shall not be obligated
to make the any Advance hereunder unless the conditions of this Section 9 shall
have been satisfied and Lender shall have received the following, all in form
and substance satisfactory to the Lender in all respects:
 
(a) this Agreement and the Note duly executed by Borrower;
 
(b) the Initial Warrant and, the Additional Warrant executed by the Borrower;
 
(c) the representations and warranties of the Borrower made pursuant to Section
10 shall be true and correct in all material respects as of the date of such
Advance; and
 
(d) such other agreements, certificates or other documents as Lender may
reasonably request.
 
10. Representations and Warranties of Borrower.  To induce Lender to make the
Loan available hereunder pursuant to this Agreement, Borrower hereby represents
and warrants to Lender as follows:
 
(a) Borrower is a corporation, duly organized and in good standing under the
laws of the State of Delaware and has all requisite power and authority to enter
into this Agreement and the other Loan Documents to be entered into by it and to
perform all of its obligations hereunder and thereunder.
 
5

--------------------------------------------------------------------------------


 
(b) The execution and delivery by Borrower of the Loan Documents, and the
performance of its obligations hereunder and thereunder, have been duly
authorized by all necessary action, corporate or otherwise, and do not and will
not: (i) require any further action, consent or approval on the part of the
Borrower; (ii) violate any provision of law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to Borrower; or (iii) result in any breach of or constitute a
default under any indenture or loan or credit agreement or any other agreement,
lease or instrument to which the Borrower is a party or by which the Borrower or
its properties may be bound or affected.
 
(c) Borrower is not in default (nor is any waiver in effect) under any
applicable law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award or any indenture, loan or credit agreement or any other
agreement, lease or instrument applicable to it or by which it is bound, except
where such default would not reasonably be expected to have a material adverse
effect on Borrower.
 
(d) Upon execution of the Loan Documents, the Loan Documents will be duly
executed and delivered by Borrower and will be legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to: (i) applicable bankruptcy, insolvency or similar
laws affecting creditor’s right and remedies generally, (ii) general principles
of equity and (iii) the discretion of the court before which any proceeding
therefore may be brought.
 
(e) There is no material action, suit, proceeding, inquiry or investigation, at
law or in equity, or before any court, governmental instrumentality, public
board or arbitrator pending or threatened against or affecting Borrower or any
of its properties or rights, wherein an unfavorable decision, ruling or finding
would adversely effect the validity or enforceability of the Loan Documents.
 
11. Survival of Representations and Warranties.  The representations and
warranties contained in this Loan Agreement and the other Loan Documents shall
survive the execution of this Loan Agreement and the making of each Advance.
 
12. Affirmative Covenants.  To induce Lender to make each Advance pursuant to
this Agreement, Borrower hereby covenants and agrees that so long as the Loan or
any amounts hereunder shall remain outstanding hereunder, Borrower shall comply
with the following covenants:
 
(a) Borrower shall comply in all material respects with all applicable federal,
state, county and municipal laws, rules, regulations and orders of any
governmental authority having jurisdiction over Borrower, except to the extent
the failure to so comply would not reasonably be expected to have a material
adverse effect on Borrower.
 
6

--------------------------------------------------------------------------------


 
(b) Borrower shall promptly notify Lender of the occurrence of any Event of
Default or an event which, with the giving of notice or passage of time or both,
would constitute an Event of Default and of the occurrence of any event or the
commencement of any action, suit or proceeding which, if adversely determined,
would materially and adversely affect the condition, financial or otherwise, of
Borrower.
 
13. Negative Covenants of Borrower.  To induce Lender to make each Advance
pursuant to this Agreement, Borrower hereby covenants and agrees that so long as
the principal amount of any Advances remain outstanding and so long as this
Agreement has not been terminated, Borrower shall not without the consent of
Lender, which shall not be unreasonably withheld:
 
(a) At any time create, incur, assume or suffer to exist any mortgage, deed of
trust, pledge, security interest, encumbrance, lien or charge of any nature upon
or with respect to Borrower’s assets and properties, other than those in effect
on the date hereof and such arising in the ordinary course of business of
Borrower.
 
(b) Create, incur, suffer to exist, assume, guaranty, endorse, become a surety,
or otherwise become liable for the debt or other obligations of any other Person
whether directly or indirectly, or make or incur any advance, commitment, other
obligation or loan for the direct or indirect purpose of paying or discharging
any such obligations.
 
(c) Enter into any merger or consolidation or liquidate or wind-up or dissolve
itself (or suffer any liquidation or dissolution) or convey, sell, lease,
assign, transfer or otherwise dispose (directly or indirectly) of all or
substantially all of its property, business or assets.
 
(d) Change, amend, alter or modify the Certificate of Incorporation or bylaws of
Borrower.
 
(e) Declare or pay any dividends on, distributions on or make any payment on
account of, or set apart assets or a sinking fund for the purchase, redemption,
defeasance, retirement or other acquisition of, any interest, shares or any
class of stock or any warrant or option to purchase any such stock whether now
or hereafter outstanding or make any other distribution in respect thereof,
directly or indirectly, whether in cash or property or obligations.
 
(f) Enter into any agreement containing any provision which would be violated by
the performance of Borrower’s obligations of the terms of the Loan Documents.
 
7

--------------------------------------------------------------------------------


 
14. Events of Default.  The occurrence of any of the following shall constitute
an “Event of Default” hereunder:
 
(a) failure of Borrower to make any payment when due under the Note or this
Agreement for a period of ten (10) days or more;
 
(b) any representation or warranty of Borrower made herein shall have been
incorrect in any material respect as of the time when the same shall have been
made or is nor accurate when an Advance is to be made and shall result in a
material adverse effect or impair Borrower’s ability to perform its obligations
under the Loan Documents, and which continues without cure for a period of
thirty (30) days;
 
(c) Borrower shall fail to observe any other term, covenant or agreement
contained in the Loan Documents which continues without cure for a period of
thirty (30) days;
 
(d) any Loan Documents for any reason shall cease to be in full force and effect
or Borrower shall contest the validity or enforceability of any of the Loan
Documents;
 
(e) one or more judgments or decrees shall be entered against Borrower (not paid
or fully covered by insurance) in excess of $250,000 and such judgments or
decrees shall not have been vacated or discharged, stayed or bonded pending
appeal within sixty (60) days from the entry thereof; and
 
(f) if there shall be a Bankruptcy Event with respect to Borrower.
 
15. Remedies.  (a) Upon the occurrence of an Event of Default and at any time
thereafter during the continuance of such Event of Default, in addition to any
remedies available to Lender under applicable law, Lender may take one or more
of the following remedial steps in any order of priority:
 
(i) Declare immediately due and payable the outstanding principal balance of the
Note, together with all and other sums or expenses payable thereunder and
hereunder and accordingly accelerate payment thereof without presentment,
demand, notice of intention to accelerate, notice of acceleration or notice of
any other kind, all of which are expressly waived;
 
(ii) Take any action at law or in equity against Borrower (a) to collect the
payments then due and thereafter to become due under the Loan Documents, or (b)
to enforce performance and observance of any obligation, agreement or covenant
of Borrower or such other parties under this Agreement and the Note;
 
(iii) Exercise any and all rights and remedies provided for in this Agreement or
the Note or otherwise available to Lender; and
 
(iv) Any unvested portion of the Additional Warrant Shares subject to the
Additional Warrant shall automatically vest.
 
8

--------------------------------------------------------------------------------


 
(b) No remedy conferred in this Agreement or the other Loan Documents is
intended to be exclusive of any other remedy, and each and every such remedy
shall be cumulative and shall be in addition to every other remedy conferred
herein or now or hereafter existing at law or equity or by statute or otherwise.
 
16. Payment of Expenses.
 
(a) The Borrower shall pay the reasonable attorneys fees incurred by the Lender
in connection with the negotiation and execution of the Loan Documents. Upon the
occurrence of an Event of Default, Borrower agrees that it shall pay, within
five (5) days after demand, all reasonable out-of-pocket expenses incurred by
Lender in connection with enforcing this Agreement, including, without
limitation,  reasonable attorneys’ fees incurred by Lender in connection with
enforcing the Loan Documents.
 
(b) If Borrower should fail to perform or observe, or to cause to be performed
or observed, any covenant or obligation under this Agreement or any of the other
Loan Documents, then the Lender, may (but shall be under no obligation to) take
such steps as are necessary to remedy any such nonperformance or nonobservance
and provide for payment thereof, if any.
 
All amounts expended or advanced by the Lender pursuant to this Section 16 shall
become part of the outstanding principal balance of the Loan and the Note shall
become due and payable by the Borrower upon demand by Lender.
 
17. Notices.  All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested; (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, or (c) by telecopier
(confirmation), addressed as follows (or at such other address and a person as
shall be designated from time to time by any party hereto, in a written notice
to the other parties hereto in the manner provided for in this Section):
 
                If to Lender:
Lewis C. Pell   40 Ramland Road South, Suite 200   Orangeburg, NY 10962  
Facsimile 845-365-0620                     With a copy to: Proskauer Rose LLP  
1585 Broadway   New York, New York 10036-8299    Attention: Paul I. Rachlin,
Esq.   Facsimile: (212) 969- 3640

 
9

--------------------------------------------------------------------------------


 

                If to Borrower:   Vision-Sciences, Inc.  
40 Ramland Road South
 
Orangeburg, New York 10962
 
Attention: Katherine L. Wolf
  Fascimile: (845) 365-0620                     With a copy to: Cole, Schotz,
Meisel, Forman & Leonard P.A.   25 Main Street  
Hackensack, New Jersey 07602-0800
 
Attention:  Marc P. Press, Esq.
  Facsimile No.:  (201) 625-6271

 
A notice shall be deemed to have been given: in the case of hand and telecopier
delivery, at the time of delivery; in the case of registered or certified mail,
when delivered or the first attempted delivery on a business day; or in the case
of expedited prepaid delivery and telecopy, upon the first attempted delivery on
a business day.
 
18. No Waiver.  No course of dealing between Borrower and Lender or any failure
or delay on the part of Lender in exercising any rights or remedies hereunder
shall operate as a waiver of any rights or remedies of Lender and no single or
partial exercise of any rights or remedies hereunder shall operate as a waiver
or preclude the exercise of any other rights or remedies hereunder.  In the
event any agreement contained in this Agreement or the other Loan Documents
should be breached and thereafter waived by Lender, such waiver shall be limited
to the particular breach so waived and shall not be deemed to waive any other
breach hereunder or thereunder.
 
19. Failure to Exercise Rights.  Nothing herein contained shall impose upon
Lender any obligation to enforce any terms, covenants or conditions contained in
this Agreement and the other Loan Documents.
 
20. Miscellaneous.
 
(a) THIS AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO CHOICE OF LAW CONSIDERATIONS, APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH
JURISDICTION, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS, AND THE DEBT OR OBLIGATIONS ARISING
HEREUNDER.
 
10

--------------------------------------------------------------------------------


 
(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NOTE OR THE OTHER LOAN DOCUMENTS SHALL BE
INSTITUTED IN ANY FEDERAL OR STATE COURT IN NEW YORK, AND BORROWER WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.
 
(c) The parties hereto agree that, notwithstanding anything contained herein to
the contrary, there shall be required the consent of the Borrower and Lender to
amend or modify the terms of the Note and this Agreement.
 
(d) Borrower shall execute and deliver, or cause to be executed and delivered to
Lender, all other instruments, certificates and agreements as Lender or Lender’s
counsel may reasonably require, including, but not limited to, estoppel
certificates stating that the Loan is in full force and effect and that there
are no defenses or offsets thereto, to effect, confirm or assure the rights and
remedies intended to be granted or conveyed to Lender under this Agreement or
any other Loan Document.
 
(e) A determination that any portion of this Agreement or any of the Loan
Documents is unenforceable or invalid shall not affect the enforceability or
validity of any other provision, which shall be enforced to the maximum extent
permitted by law.
 
(f) This Agreement supersedes in all respects all prior agreements and
understandings relating to the Loan.
 
21. Successors and Assigns. Borrower may not assign its rights under this
Agreement without the prior written consent of Lender.  Any such attempted
assignment in violation of this Agreement shall be void and of no effect.  All
covenants and agreements in this Agreement shall bind and inure to the benefit
of the respective permitted successors and assigns of the parties hereto.
 
22. Waiver of Jury Trial.  BORROWER AND LENDER AGREE THAT ANY SUIT, ACTION OR
PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT BY BORROWER OR LENDER ON OR
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE
PARTIES WITH RESPECT HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT
BY A JURY.  BORROWER AND LENDER EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR
PROCEEDING.  
 
11

--------------------------------------------------------------------------------


 
23. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page.
 
[Remainder of this page intentionally left blank.]
 
 
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Loan Agreement as of the
day and year first set forth above.
 

WITNESS:     LENDER:                   LEWIS C. PELL  
 
   
 
 
 
   
 
 
Print Name:
   
 
 

 
 

WITNESS:     BORROWER:         VISION-SCIENCES, INC.            
 
   
 
 
 
   
By:   
 
Print Name:
   
Name:
        Title:  

 
 
13

--------------------------------------------------------------------------------


 
PROMISSORY NOTE
 
$5,000,000.00 
November 9, 2009

 
FOR VALUE RECEIVED, the undersigned, VISION-SCIENCES, INC., a Delaware
Corporation, having an address at 40 Ramland Road South, Orangeburg, New York
10962 (the “Borrower”), promises to pay to the order of LEWIS C. PELL, having an
address at 40 Ramland Road South, Suite 200, Orangeburg, New York, 10962
(“Lender”), the lesser of (i) the amount of all Advances made by Lender under
the terms of that certain Loan Agreement dated the date hereof (as amended,
restated or otherwise modified, the “Loan Agreement”) by and between Borrower
and Lender and (ii) FIVE MILLION and 00/100 ($5,000,000.00) DOLLARS, on the
earlier of the occurrence of an Event of Default or the Termination Date; plus
interest thereon payable in accordance with the terms of the Loan
Agreement.  Capitalized terms used herein and not otherwise defined, shall have
the meanings assigned thereto in the Loan Agreement.  This Note is entitled to
the benefits of, and evidences the obligations incurred under the Loan Agreement
to which reference is made for the terms and conditions of the Loan and the
security for the Loan.
 
Borrower hereby waives all demands for payment, presentations for payment,
notices of intention to accelerate maturity, notices of acceleration of
maturity, demand for payment, protest, notice of protest and notice of dishonor,
to the extent permitted by law.  Borrower further waives trial by jury.  No
extension of time for payment of this Note or any installment hereof, no
alteration, amendment or waiver of any provision of this Note and no release or
substitution of any collateral securing Borrower’s obligations hereunder shall
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower under this Note.
 
By its acceptance of Lender’s funds and execution of this Note, Borrower
acknowledges, agrees and confirms that it has no defense, offset or counterclaim
for any occurrence in relation to this Loan and Borrower acknowledges that
Lender has complied with all of its obligations under the Loan Documents as of
the date hereof.
 
This Note shall be binding on the parties hereto and their respective heirs,
legal representatives, executors, successors and assigns.
 
Subject to the Loan Agreement, this Note shall be construed without any regard
to any presumption or rule requiring construction against the party causing such
instrument or any portion thereof to be drafted.
 

--------------------------------------------------------------------------------


 
This Note shall be governed by the laws of the State of New York without regard
to conflicts or choice of law considerations.  Borrower hereby irrevocably
consents to the jurisdiction of the courts of the State of New York and of any
federal court located in such State in connection with any action or proceeding
arising out of or relating to this Note or the other Loan Documents.  This Note
may not be changed or terminated orally.
 
[Remainder of this page intentionally left blank.]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned has executed this Note on the date set forth
above.
 


WITNESS:     BORROWER:                   VISION-SCIENCES, INC.  
Name:
   
a Delaware Corporation
           
 
   
By:   
 
 
   
Name:
        Title:  

 

 